Dickerson, J.
The written instrument introduced in evidence by the plaintiffs to support this action is. intelligible, unambiguous, and explicit with respect to the number, kind and description of the articles to be furnished, the time of delivery, the amount to be paid therefor and the time of payments. It appears to have been duly executed, and nothing is wanting to make it a completed contract.
No rule of law is better settled by authority, or more easily sustained upon principle, than that where parties have thus committed their bargain to writing, that writing must govern. They will not be permitted to introduce contemporaneous parol evidence that they meant something else, or that other conditions, stipulations or requirements were inadvertently omitted, or agreed to be incorporated into the contract. “The fundamental maxim in the construction of instruments,” says Yattel, book 2, c. 17, § 263, “is that it is not allpwed to interpret what has no need of inter*479pretation. Where an instrument is worded in clear and precise terms — when its meaning is evident and leads to no absurd conclusion — there can be no reason for refusing to admit the meaning which the words naturally import. To go elsewhere in search of conjectures in order to restrict or extend it, is but to elude it. If this dangerous method be once admitted, there will be no instrument which it will not render useless.” 1 Greenl. on Ev., e. 15, § 275: McLellan v. Cumberland Bank, 24 Maine, 569.
The parol evidence offered by the defendant, and excluded by the presiding justice, goes to show that the contract duly executed, and upon its face intelligible, unambiguous, reasonable and precise is incomplete, and was only designed as a basis or outline of a contract, to be subsequently filled up with other independent stipulations and requirements. It is obvious that written instruments would soon come to be of little value, if their explicit provisions may be varied, controlled or superseded by such evidence. It is plain also that to admit such evidence for such purposes would be greatly to increase the temptations to commit perjury, already quite too prevalent in jury trials.
The admission of the testimony of F. A. Millett, as to the amount of freight paid by him on the trees in question with other lots, against the objection of the defendant, affords him no legal ground of exception, as it appears from the testimony itself that it could not have damaged him. Exceptions overruled.
Appleton, C. J., Barrows, Daneorth and Virgin, JJ., concurred.